Citation Nr: 0510805	
Decision Date: 04/15/05    Archive Date: 04/27/05

DOCKET NO.  02-20 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
to include as due to exposure to Agent Orange.

2.  Entitlement to service connection for laryngeal cancer, 
to include as due to exposure to Agent Orange.

3.  Entitlement to special monthly pension based on the need 
for regular aid and attendance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel
INTRODUCTION

The veteran served on active duty from November 1960 to 
August 1964.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 rating decision of the Regional 
Office (RO) that denied the veteran's claims for service 
connection for diabetes mellitus and laryngeal cancer, to 
include as due to exposure to Agent Orange, and denied 
entitlement to special monthly pension based on the need for 
regular aid and attendance.  

The Board observes that in his substantive appeal submitted 
in November 2002, the veteran raised the claim that his 
diabetes mellitus and laryngeal cancer were due to radiation 
exposure.  Although the RO mentioned this in the supplemental 
statement of the case issued in May 2003, it has not formally 
adjudicated this matter.  Accordingly, the issue of service 
connection for diabetes mellitus and laryngeal cancer due to 
exposure to radiation is referred to the RO for appropriate 
action.

The Board also notes the veteran requested a travel board 
hearing before a Veterans Law Judge in his substantive 
appeal.  He subsequently withdrew this request and indicated 
in a December 2002 statement that he would accept a hearing 
at the RO before a Hearing Officer.  That hearing was 
scheduled for July 2003, but the veteran failed to report for 
it.


FINDINGS OF FACT

1.  The service medical records are negative for complaints 
or findings concerning diabetes mellitus.

2.  Diabetes mellitus was initially demonstrated many years 
after service, and the competent medical evidence fails to 
establish that it is related to service, to include exposure 
to Agent Orange therein.  

3.  The service medical records are negative for complaints 
or findings concerning cancer of the larynx.

4.  Carcinoma of the larynx was first documented many years 
after service, and the competent medical evidence fails to 
demonstrate that it is related to service, to include 
exposure to Agent Orange therein.  

5.  The veteran's disabilities include status post squamous 
cell carcinoma of the vocal cord, status post laryngectomy; 
diabetes mellitus; status post pancreatitis; and status post 
right hemicolostomy.

6.  The veteran's disabilities do not render him unable to 
care for most of his daily needs and do not require the 
regular aid and attendance of another person.  


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by 
active service, nor may it be presumed to have been incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1116(a), 1131, 1137 (West 2002); 38 C.F.R. 
§ 3.303(d), 3.307, 3.309 (2004).

2.  Laryngeal carcinoma was not incurred in or aggravated by 
active service, nor may it be presumed to have been incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1116(a), 1131, 1137 (West 2002); 38 C.F.R. 
§ 3.303(d), 3.307, 3.309 (2004).

3.  The criteria for an award of special monthly pension 
benefits based upon the need for the regular aid and 
attendance of another person have not been met.    38 
U.S.C.A. §§ 1502, 1521(b), 5107 (West 2002); 38 C.F.R. §3.352 
(2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of the VA with respect to the duties to notify 
and to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his/her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002).  In this regard, VA 
will inform the appellant of which information and evidence, 
if any, that he/she is to provide and which information and 
evidence, if any, VA will attempt to obtain on his/her 
behalf.  VA will also request that the appellant provide any 
evidence in his/her possession that pertains to the claim.  
Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  See 
38 U.S.C.A. § 5103A.

Notice

The Board notes that a VA letter issued in September 2004 
apprised the appellant of the information and evidence 
necessary to substantiate his claim, which information and 
evidence, if any, that he is to provide, and which 
information and evidence, if any, VA will attempt to obtain 
on his behalf.  He was also requested to provide any evidence 
in his possession that pertains to the claim.  As such, the 
Board finds that the letter satisfied VA's duty to notify the 
appellant, as required by Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), 38 U.S.C.A. § 5103, and 38 C.F.R. § 3.159 
(2004).  

It is also noted that a recent case of the Court held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, 18 Vet. App.112 
(2004) (Pelegrini II).  However, in the present case, the 
appellant's claim was initially adjudicated prior to the 
provision of VCAA notice as outlined above.  

Nevertheless, the Court in Pelegrini II noted that such 
requirement did not render a rating decision promulgated 
prior to providing the appellant full VCAA notice void ab 
initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the appellant.  
In other words, Pelegrini II specifically noted that there 
was no requirement that the entire rating process be 
reinitiated from the very beginning.  Rather, the claimant 
should be provided VCAA notice and an appropriate amount of 
time to respond and proper subsequent VA process.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial adjudication of the claims, 
the timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini 
II.  While the Court did not specify how the Secretary can 
properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind 
may be non-prejudicial to a claimant.  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the letter provided to the appellant was not given 
prior to the first AOJ adjudication of his claims, the notice 
was provided by the AOJ prior to the final transfer and 
certification of the case to the Board, and the content of 
the notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The appellant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, notwithstanding Pelegrini II, to decide 
the appeal would not be prejudicial error to him.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claims.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Duty to Assist

With regard to the duty to assist, the record contains the 
service medical records, VA medical records and the reports 
of VA examinations.  The appellant has been afforded the 
opportunity for a personal hearing on appeal.  The Board has 
carefully reviewed the appellant's statements and concludes 
that he has not identified further evidence not already of 
record.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the appellant's claims.  Based on 
the foregoing, the Board finds that all relevant facts have 
been properly and sufficiently developed in this appeal and 
no further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claims.  Essentially, all available evidence that could 
substantiate the claims has been obtained.  There is no 
indication in the file that there are additional relevant 
records that have not yet been obtained.

Factual background

The service medical records are negative for complaints or 
findings pertaining to diabetes mellitus or laryngeal cancer.  
The endocrine system, the mouth and throat were evaluated as 
normal on the separation examination in August 1964.  A 
urinalysis was negative for albumin and sugar. 

VA outpatient treatment records disclose that the veteran was 
seen in August 1998 and complained of a hoarse voice for 
several months.  He had a remote history of tobacco use, but 
had not smoked since the early 1970's.  Following an 
examination, the veteran was referred for an ear, nose and 
throat evaluation of the vocal cords.  A pathology report 
dated in February 1999 for a lesion of the right true vocal 
cord diagnosed well-differentiated squamous cell carcinoma.  
It was reported in June 1999 that the veteran had right vocal 
cord carcinoma diagnosed in February 1999, and that he had 
received radiation treatment for it.  It was concluded that 
the veteran presented with a severe degree of dysphonia and 
that his vocal characteristics were consistent with laryngeal 
carcinoma.  Contributing factors were said to include past 
smoking and alcohol.  

The veteran was hospitalized in a VA facility from March to 
June 2000.  He was admitted with a diagnosis of acute 
pancreatitis.  During the hospitalization, the veteran was 
found to have high finger stick and was placed on a diabetic 
diet and Insulin was prescribed.  The pertinent diagnosis was 
diabetes due to pancreatitis.  

The veteran was again admitted to a VA hospital in August 
2000.  The discharge summary indicates that he was evaluated 
in March 2000 and found to have hoarseness and weight loss, 
with a right true vocal cord lesion noted on flexible 
endoscopy.  The lesion was suspicious for squamous cell 
carcinoma as the veteran had prior squamous cell disease on 
the right true vocal cord which was treated with a cordectomy 
and radiation.  While hospitalized, the veteran underwent a 
total laryngectomy. 

The veteran was hospitalized by the VA from May to June 2001.  
It was reported that he had spent approximately eight to nine 
months during the previous year for necrotizing pancreatitis 
and complications resulting from this disease process.  It 
was indicated that the original disease process was gallstone 
pancreatitis and that the veteran had undergone numerous 
operations on his abdomen, including a transverse colectomy 
and ileostomy.  He presented for elective ileostomy takedown 
and reanastomosis.  A past medical history of malignancy of 
the glottis; esophageal reflux disorder; malignancy of the 
larynx; diabetes mellitus, secondary to pancreatitis; and 
pancreatitis was noted.  The diagnoses were necrotizing 
pancreatitis; status post ileostomy; ileostomy takedown and 
reanastomosis; wound dehiscence; and status post wound 
closure.  

The veteran submitted a claim for service connection for 
diabetes mellitus and larynx, to include as due to exposure 
to Agent Orange, in October 2001.

VA outpatient treatment records show that the veteran was 
seen in May 2002 and it was variously noted that he had 
diabetes mellitus, type 1 and diabetes mellitus, type 2.  

In a statement received in June 2003, a registered nurse 
related that she had received correspondence intended for the 
veteran.  She indicated that she had been involved with the 
veteran's discharge from a VA hospital.  She reported that 
the veteran had suffered considerable pain, weakness and 
anxiety, and that he struggled in his recovery from the 
laryngectomy.  She added that his abdominal wounds had not 
healed.  She stated that he continued to need help with 
dressing changes.  

The veteran was afforded a VA examination for aid and 
attendance in September 2004.  It was noted that a friend had 
driven him to the examination.  The examiner indicated that 
the veteran was not permanently bedridden, and that he had 
good vision, better than 5/200.  The veteran was able to 
manage his financial affairs.  It was noted that the veteran 
had a tracheoesophageal voice prosthesis for aphonia.  The 
examination report indicates that the veteran spent time in 
the morning on his personal hygiene and that he usually did 
not go out much unless a friend came to visit.  He was able 
to walk slowly a couple of blocks before he became tired.  

An examination disclosed that the veteran had no functional 
restrictions of the upper extremities that affected his 
ability regarding self-feeding, fastening clothing, bathing, 
shaving and toileting.  The veteran was able to walk without 
assistance and a mechanical aid was not used or recommended 
by the examiner.  He was able to leave his home to go to the 
clinic or when a friend visited.  The diagnoses were status 
post squamous cell carcinoma of the pharynx; status post 
total laryngectomy, radical neck dissection and aphonia; 
diabetes mellitus; status post right hemicolectomy with end 
ileostomy; status post chronic necrotizing pancreatitis, 
status post cholecystectomy; status post abdominal wall 
hernia and abdominal wall grafting for non healing wounds; 
small non healing wound of the mid lower abdominal wall; 
degenerative joint disease; hypertension; gastroesophageal 
reflux disease; gout; and depression.  

Following a request from the VA for information pertaining to 
the veteran's exposure to herbicides, the National Personnel 
Records Center reported in October 2004 that there were 
"[n]o records of exposure to herbicides."

Analysis 

	I.  Diabetes mellitus and laryngeal cancer

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
diabetes mellitus or carcinoma becomes manifest to a degree 
of 10 percent or more within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in or aggravated by service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for disease that is 
diagnosed after discharge from military service, when all of 
the evidence establishes that such disease was incurred in 
service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. 
App. 503, 505 (1992).

Effective prior to December 27, 2001, for claims involving 
exposure to an herbicide, such as Agent Orange, the law 
provided that veterans who served on active military, naval, 
or air service in the Republic of Vietnam during the period 
beginning January 9, 1962, and ending on May 7, 1975 (the 
Vietnam era), and who have a disease listed at 38 C.F.R. 
§ 3.309(e), shall be presumed to have been exposed to an 
herbicide agent during such service, unless there is 
affirmative evidence to the contrary.  See 38 U.S.C.A. § 
1116(a)(3) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2001).  
The Court has held that "neither the statutory nor the 
regulatory presumption will satisfy the incurrence element of 
[a claim for service connection] where the veteran has not 
developed a condition enumerated in either 38 U.S.C. § 1116 
(a) or 38 C.F.R. § 3.309(e)."  McCartt v. West, 12 Vet. App. 
164, 168 (1999) (the Court held that because there was no 
evidence that the appellant had developed an enumerated 
disease, the Board's implicit determination that the 
appellant had presumptive in-service exposure is erroneous as 
a matter of law).  Hence, prior to December 27, 2001, if a 
veteran did not have a condition listed in VA laws and 
regulations that is presumed to be related to herbicide 
exposure, there was no presumption that the veteran was in 
fact exposed to herbicides in service.

The Veterans Education and Benefits Expansion Act of 2001, 
Pub. L. No. 107-103, 115 Stat. 976 (2001) expanded the 
presumption of exposure to herbicides to include all Vietnam 
era veterans, not just those who have a disease on a 
presumptive list in 38 U.S.C. § 1116(a)(2) and 38 C.F.R. 
§ 3.309(e).  This expansion of the presumption of exposure to 
herbicides is effective from December 27, 2001.

The following diseases are deemed associated with herbicide 
exposure, under current VA law:  chloracne or other acneform 
diseases consistent with chloracne, Type 2 diabetes, 
Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea), and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma). The term acute and subacute peripheral 
neuropathy means transient peripheral neuropathy that appears 
within weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset.  38 C.F.R. § 
3.309(e), including Note 2 (2003).  66 Fed. Reg. 23, 166- 
23,169 (May 8, 2001).  The foregoing diseases shall be 
service connected if a veteran was exposed to an herbicide 
agent during active military, naval, or air service, if the 
requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113 (West 
2002); 38 C.F.R. § 3.307(d) are also satisfied.

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994).  See also 61 Fed. Reg. 41,442-41,449, and 61 Fed. 
Reg. 57,586-57,589 (1996).

The veteran has not argued, and the evidence does not 
otherwise establish, that either diabetes mellitus or 
laryngeal cancer may be presumed to be related to exposure to 
Agent Orange in Vietnam.  38 C.F.R. § 3.309 (2004).  Indeed, 
there is no indication in the record that the veteran served 
in Vietnam.  

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that when a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  Combee v. Brown, 34 F.3d 
1039, 1043-1044 (Fed.Cir.1994), reversing in part Combee v. 
Principi, 4 Vet. App. 78 (1993).  As such, the Board must not 
only determine whether the veteran had a disability which is 
recognized by VA as being etiologically related to prior 
exposure to herbicide agents that were used in Vietnam  (See 
38 C.F.R. § 3.309(e)), but must also determine whether his 
disability was the result of active service under 38 U.S.C.A. 
§ 1110 and 38 C.F.R. § 3.303(d).  In other words, the fact 
that the veteran did not meet the requirements of 38 C.F.R. 
§ 3.309 does not in and of itself preclude the appellant from 
establishing service connection as he may, in the 
alternative, establish service connection by way of proof of 
actual direct causation, showing that the veteran's exposure 
to Agent Orange during service caused his fatal carcinoma. 38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(d).

The veteran asserts that service connection is warranted for 
diabetes mellitus and laryngeal cancer.  The evidence 
supporting this claim consists of the veteran's statements, 
and clinical evidence that the veteran has these 
disabilities. 

The veteran claims that while in service, he was given the 
chore of spraying to kill plants and anything growing near 
the tents.  In this regard, it is significant to emphasize 
that when the VA contacted the National Personnel Records 
Center to obtain information pertaining to the veteran's 
herbicide exposure in service, the response note that there 
were no records of exposure.  

Although it is conceded that the veteran has diabetes 
mellitus and cancer of the larynx, several points need to be 
made.  Initially, as noted above, the veteran has not argued 
that he was exposed to Agent Orange in Vietnam.  Moreover, 
there is no objective evidence that confirms that he was 
exposed to it during service.  Both diabetes mellitus and 
laryngeal carcinoma were initially documented many years 
following the veteran's discharge from service.  With respect 
to diabetes mellitus, the Board observes that it has been 
attributed to nonservice-connected pancreatitis.  The only 
evidence supporting the veteran's claim that his diabetes 
mellitus is related to service consists of his statements 
regarding the etiology of the disability.  Since the veteran 
is not a medical expert, he is not competent to express an 
authoritative opinion regarding either his medical condition 
or any questions regarding medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The Board concludes 
that the medical findings are of greater probative value than 
the veteran's lay assertions.  Similarly, the record shows 
that the veteran's laryngeal cancer, was initially 
demonstrated approximately 35 years following the veteran's 
separation from service, and there is no clinical evidence 
linking it to service, to include exposure to Agent Orange.  
The Board concludes, therefore, that the preponderance of the 
evidence is against the claims for service connection for 
diabetes mellitus and carcinoma of the larynx, to include as 
due to exposure to Agent Orange. 


	II.  Aid and attendance 

Where an otherwise eligible veteran is in need of regular aid 
and attendance, an increased rate of pension is payable.  38 
U.S.C.A. §§ 1502, 1521(b).  Regulations provide that a person 
shall be considered in need of regular aid and attendance if 
he (1) is blind or nearly so blind as to have corrected 
visual acuity of 5/200 or less, in both eyes, or concentric 
contraction of the visual field to 5 degrees or less; or (2) 
is a patient in a nursing home because of mental or physical 
incapacity; or (3) establishes a factual need for aid and 
attendance under the criteria set forth in        38 U.S.C.A. 
§1502 (b); 38 C.F.R. §3.351.

Determinations as to the need for aid and attendance are 
factual in nature and must be based upon the actual 
requirements for personal assistance from others.  In making 
such determinations, consideration is given to such 
conditions as: the inability of the claimant to dress or 
undress himself or to keep himself ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without assistance; 
inability of the claimant to feed himself through loss of 
coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, either physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his daily environment.  It is 
not required that all of the disabling conditions enumerated 
be present before a favorable rating be made.  The particular 
personal functions that the claimant is unable to perform 
should be considered in connection with his condition as a 
whole.  It is only necessary that the claimant be so helpless 
as to need regular aid and attendance, not that there be a 
constant need.   Individual notice been read shall also to be 
considered to require regular aid and attendance.  
"Bedridden" constitutes a condition which, through its 
essential character, actually requires that individuals 
remain in bed.  The fact that a claimant has voluntarily 
taken to bed or that a physician has prescribed bedrest for a 
lesser or greater portion of the day will not suffice.  38 
C.F.R. § 3.352(a).

The veteran's primary disabilities are status post squamous 
cell carcinoma of the pharynx; status post total 
laryngectomy, radical neck dissection and aphonia; diabetes 
mellitus; status post right hemicolectomy with end ileostomy; 
status post chronic necrotizing pancreatitis, status post 
cholecystectomy; status post abdominal wall hernia and 
abdominal wall grafting for non healing wounds; small non 
healing wound of the mid lower abdominal wall; degenerative 
joint disease; hypertension; gastroesophageal reflux disease; 
gout; and depression.  The fact remains, however, that the 
veteran is able to walk at least short distance without 
assistance and without aids.  The VA examination in September 
2004 demonstrated that the veteran's visual acuity was 
greater than 5/200.  It is significant to point out that the 
examiner commented that there was no impairment in his 
ability to feed or dress himself, or to attend to the wants 
of nature.  Clearly, it was also indicated that the veteran 
is able to leave his premises. The Board concedes that the 
veteran suffers from significant impairment secondary to his 
various disabilities.  While his disabilities might limit him 
somewhat, they do not demonstrate that he is unable to 
perform every day personal functions or that he requires 
assistance on a daily basis to protect him from the hazards 
of his environment.

The evidence supporting the veteran's claim consists of his 
statements regarding the impact of his disabilities.  In 
contrast, the Board concludes that the clinical findings on 
examination are of greater probative value than the veteran's 
assertions regarding the severity of his disabilities.  The 
Board finds, accordingly, that the preponderance of the 
evidence is against the claim for special monthly pension 
based on the need for regular aid and attendance.  


ORDER

Service connection for diabetes mellitus, to include as due 
to exposure to Agent Orange, is denied.

Service connection for laryngeal carcinoma, to include as due 
to exposure to Agent Orange, is denied.

Special monthly pension based on the veteran's need for the 
regular aid and attendance of another person is denied.  



	                        
____________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


